        Case 6:18-cv-00576-JA-DCI Document 121 Filed 12/18/19 Page 1 of 1 PageID 2525




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION


CLUB EXPLORIA, LLC and CLUB EXPLORIA
MANAGEMENT, LLC,

                    Plaintiffs,

v.                                                              Case No: 6:18-cv-576-Orl-28DCI

AARONSON, AUSTIN, P.A. and AUSTIN N.
AARONSON,

                    Defendants.

 UNITED STATES MAGISTRATE         Daniel C. Irick                COURTROOM :   5C
 JUDGE:
 DEPUTY CLERK:                    N. Rodriguez                   COUNSEL FOR   Michael J. Chiusano
                                                                 PLAINTIFF:    David E. Cannella
                                                                               Kristen

 AUDIO RECORDING:                 Digital                        COUNSEL FOR   Charles Meltz
                                  Orlando_Digital_Transcripts    DEFENDANT:    Ryan Deitreich
                                  @flmd.uscourts.gov                           Austin Aaronson
 DATE/T IME:                      December 18, 2019
                                  11:04-11:36AM                                Ronald Charlot-Aviles
 T OTAL T IME:                    32 minutes                                   (Counsel for Proposed
                                                                               Intervenor)


                                    CLERK’S MINUTES
                            MOTION HEARING, #s 88, 89, 103, 104, 111

Case called, appearances made, procedural setting by the Court.
Hearing on Motions re Docs. 88 MOTION for protective order for non-party Tiffany N. Colvin, 89 MOTION to
Intervene and Incorporated Memorandum of Law, 104 MOTION to Compel Defendants' Compliance With
Order Granting Plaintiffs' Motion to Compel , 103 MOTION to Compel Production of Documents Responsive
to Plaintiffs' Subpoena Duces Tecum; 111 Proposed MOTION for protective order.
Parties make arguments.
Court places its decision on the record; Order to enter.
Court adjourned.
